     Case 2:18-cv-01587-APG-PAL Document 14 Filed 01/17/19 Page 1 of 3



 1   Cyrus Safa
     Attorney at Law: 13241 her
 2   Law Offices of Lawrence D. Rohlfing
     12631 East Imperial Highway, Suite C-115
 3   Santa Fe Springs, CA 90670
     Tel.: (562) 868-5886
 4   Fax: (562) 868-5491
     E-mail: rohlfing.office@rohlfinglaw.com
 5
     Gerald M. Welt
 6   Attorney at Law: 1575
     732 S. Sixth Street, Suite 200-D
 7   Las Vegas, NV 89101
     Tel.: (702) 382-2030
 8   Fax: (702) 684-5157
     E-mail: gmwesq@weltlaw.com; kwp@weltlaw.com
 9
10   Attorneys for Plaintiff Dyanne L. Schwalm
11
12
                               UNITED STATES DISTRICT Court
13
                                   DISTRICT OF NEVADA
14
15
     DYANNE L. SCHWALM,                       )   Case No.: 2:18-cv-01587-APG-PAL
16                                            )
                                              )   STIPULATION TO EXTEND TIME
17                Plaintiff,                  )   OF TIME TO FILE MOTION FOR
                                              )   REMAND/REVERSAL
18         vs.                                )
                                              )   (FIRST REQUEST)
19   NANCY A. BERRYHILL, Acting               )
     Commissioner of Social Security,         )
20                                            )
                  Defendant.                  )
21                                            )
22
           Plaintiff Lisa Anderson and Defendant Nancy A. Berryhill, Acting
23
     Commissioner of Social Security, through their undersigned attorneys, stipulate,
24
     subject to this court’s approval, to extend the time from January 16, 2019 to
25
     February 13, 2019, for Plaintiff to send her Motion for Remand/Reversal with all
26
27
                                             -1-
28
     Case 2:18-cv-01587-APG-PAL Document 14 Filed 01/17/19 Page 2 of 3



 1   other dates in the Court’s Scheduling Order extended accordingly. This is
 2   Plaintiff's first request for an extension. This request is made at the request of
 3   Plaintiff’s counsel to allow additional time to fully research the issues presented.
 4   DATE: January 17, 2019            Respectfully submitted,
 5                                     LAW OFFICES OF LAWRENCE D. ROHLFING
 6
                                           /s/ / Cyrus Safa
 7                                BY: _________________________
                                     Cyrus Safa
 8                                   Attorney for plaintiff Dyanne L. Schwalm
 9
10   DATE: January 17, 2019                DAYLE ELIESON
                                           United States Attorney
11
12
13                                     /s/ Michael K. Marriott
14                                BY: ____________________________
15                                     Michael K. Marriott
                                       Special Assistant United States Attorney
16                                     Attorneys for defendant Nancy A. Berryhill
                                       Acting Commissioner of Social Security
17                                    |*authorized by e-mail|
18
19
20
     DATED: January 18, 2019
21
     IT IS SO ORDERED:
22
                                UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
                                               -2-
28
     Case 2:18-cv-01587-APG-PAL Document 14 Filed 01/17/19 Page 3 of 3



 1
 2                        CERTIFICATE OF SERVICE
                    FOR CASE NUMBER 2:18-CV-01587-APG-PAL
 3
 4         I hereby certify that I electronically filed the foregoing with the Clerk of the

 5   Court for this court by using the CM/ECF system on January 17, 2019.
 6         I certify that all participants in the case are registered CM/ECF users and
 7
     that service will be accomplished by the CM/ECF system.
 8
                               /s/ Cyrus Safa
 9                             _______________________________
10                             Cyrus Safa
                               Attorneys for Plaintiff
11                             ___________
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                              -3-
28
